Name: COMMISSION REGULATION (EC) No 545/95 of 10 March 1995 amending Regulation (EC) No 2668/94 authorizing the Italian intervention agency to put up for sale by tender 148 000 tonnes of durum wheat for export in the form of durum wheat meal to Algeria
 Type: Regulation
 Subject Matter: Africa;  Europe;  trade policy;  plant product;  trade
 Date Published: nan

 11 . 3 . 95 fENl Official Journal of the European Communities No L 55/27 COMMISSION REGULATION (EC) No 545/95 of 10 March 1995 amending Regulation (EC) No 2668/94 authorizing the Italian intervention agency to put up for sale by tender 148 000 tonnes of durum wheat for export in the form of durum wheat meal to Algeria Article 2 Article 5 of Regulation (EC) No 2668/94 is replaced by the following : 'Article 5 1 . No export refund shall be granted for exports carried out pursuant to this Regulation . 2. Customs export formalities for durum wheat meal equivalent to that which would be obtained from the cereals awarded must be completed within 45 days of the date of the award and not later than 31 January 1995. 3 . In the case of the quantities awarded between 1 January and 28 February 1995, the customs export formalities for durum wheat meal equivalent to that which would be obtained from the cereals awarded must be completed within 45 days of the date of the award and not later than 31 March 1995 . 4. In the case of the quantities awarded from 1 March 1995 on, the customs export formalities for durum wheat meal equivalent to that which would be obtained from the cereals awarded must be completed within 45 days of the date of the award and not later than 31 May 1995 . 5. Export licences issued under this invitation to tender must bear the following entry in Section 22 : "Invitation to tender opened by Regulation (EC) No 2668/94  Tender dated. . 6 . Notwithstanding Article 9 of Commission Regu ­ lation (EEC) No 3719/88 (*), the rights deriving from the licence referred to in this Article shall not be transferable . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 1 20/94 (3), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 2668/94 of 31 October 1994 authorizing the Italian intervention agency to put up for sale by tender 148 000 tonnes of durum wheat for export in the form of durum wheat meal to Algeria (4), as last amended by Regulation (EC) No 490/95 (^ stipulates 23 February 1995 as the latest date for the submission of tenders ; whereas this deadline should be extended and a new validity for the licences in respect of the quantities awarded from 1 March 1995 on, should be fixed ; Whereas Regulation (EC) No 2668/94 does not set a time limit for the removal of durum wheat from intervention stocks ; whereas it is necessary to provide for one ; whereas the successful tenderer is obliged to complete the customs export formalities for durum wheat meal equiva ­ lent to that which would be obtained from the cereals awarded within 45 days of the date of the award ; whereas, therefore, the same time limit should be used for removal of the durum wheat from intervention stocks ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, 0 OJ No L 331 , 2. 12. 1988, p. 1 . HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 3 (2) of Regulation (EC) No 2668/94, '23 February 1995' is replaced by '27 April 1995'. Article 3 Article 10 of Regulation (EC) No 2668/94 is replaced by the following : Article 10 The successful tenderer shall pay for the durum wheat before removing it and no later than 45 days following the date of the award at the price indicated in the tender. The payment due for each of the lots to be removed shall be indivisible .' (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 191 , 31 . 7 . 1993, p. 76. (3) OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 284, 1 . 11 . 1994, p. 45. 0 OJ No L 49, 4. 3 . 1995, p. 48 . No L 55/28 F en I Official Journal of the European Communities 11 . 3 . 95 submits proof that the primary requirement referred to in paragraph 4 has been met. 0 OJ No L 301 , 17. 10 . 1992, p. 17.' Article 4 The second subparagraph of Article 11 (2) of Regulation (EC) No 2668/94 is replaced by the following : 'Notwithstanding Article 15 (2) of Commission Regu ­ lation (EEC) No 3002/92 (*), the amount of ECU 50 per tonne of durum wheat corresponding to the processed meal must be released within 15 working days of the date on which the successful tenderer Article 5 This Regulation shall enter into force on third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1995. For the Commission Franz FISCHLER Member of the Commission